Mr. Justice Wole
delivered the opinion of the court.
Juan Mimoso López, married to Juana Raspaldo, loaned money to Petrona Ramos and to secure tbe same took a mortgage on a house from the debtor. Tbe said debtor, not being able to pay, conveyed tbe property secured by mortgage to her creditor, Juan Mimoso López. Tlie wife of the latter did not appear in tbe deed. Subsequently, Juan Mimoso López and bis wife, Juana Raspaldo, conveyed, or attempted to convey, the same property to José Marrero Denis. The deed from Petrona Ramos to Jnan Mimiso was -presented for record. It was accompanied by the deed from Juan Mimoso and his wife, Jnana Raspaldo, to José Marrero *889Denis. The said deed to Juan. Mimiso was refused record inasmuch as a mortgage right belonging to the conjugal pair of Mimiso and his wife was thus attempted to be cancelled without the express consent of the wife, in violation of sections 159 and 3328 of the Civil Code, the registrar insisting in effect that the subsequent deed from the husband and the wife did not avail to cure what was already void or to. give' a retroactive effect to the existing lack of consent by the said Juana Raspaldo.
The husband is the administrator of the conjugal partnership. He may loan money without his wife’s consent and lie may get it back and give a receipt therefor. When a creditor accepts payment from a debtor the principal obligation is canceled and any court will act to compel the creditor to cancel the security for the loan. Nothing is left in the wife except a naked mortgage right.
Now, if the husband may accept the money in payment of a debt, it is equally possible for him to accept a conveyance of property in exchange for the debt* The ultimate fact is that if he loaned the money and afterwards accepted the property in payment of the amount loaned, the whole situation is no different than if he buys a piece of property and pays cash for’it. From the standpoint of the debtor the debt is necessarily canceled by the transfer of the property to satisfy the loan.
The husband is necessarily the agent of the wife for the receipt of a payment and when she subsequently indicates her acceptance in a public document that ought to be sufficient to cancel a real right. Such acceptance was indicated by a conveyance of the property in question to a third person. Hereter v. Registrar of Property, 38 P. R. R. 783.
In any event Juana Raspaldo appears in a deed as conveying a piece of property to José Marrero Denis. She conveys the property absolutely and with it any real right she may have in the same. As it appeared to the registrar that she so had. conveyed all her right and interest in the prop-*890ortv, lio -.vas bound to know that .she would be forever es-topped to claim any interest in the property convoyed to José Marrero Denis and that therefore the conveyance from Petrona Kamos to Juan Mimoso was entitled to record even if thereby it canceled the mortgage right that technically belonged to the matrimonial society of Juan Mimoso and his wife.
The note must be

Reversed.

(Thief Justice Hernández and Justices del Toro, Aldrev and Hutchison concurred.